   Case 5:20-cv-00946-WDK-JC Document 12 Filed 08/06/20 Page 1 of 2 Page ID #:40

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.         ED CV20-946 WDK (JCx)                             Date     August 6, 2020
 Title            G & G Closed Circuit Events, LLC v. Salvador Zavala Cortes, et al


 Present          The Honorable William D. Keller, United States District Judge
                Stephen Montes Kerr                                     None
                 Courtroom Deputy                                   Court Reporter

       Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       None                                                None
 Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

      The Court, on its own motion, hereby ORDERS the plaintiff to show cause in
writing no later than August 31, 2020 why this action should not be dismissed for lack of
prosecution as to defendants Salvador Zavala Cortes, individually and doing business
as Antigua Kitchen and Bar, also known as Salvador Zavala, Jr., and Antigua
Kitchen and Bar LLC, an unknown business entity, doing business as Antigua
Kitchen and Bar. As an alternative to a written response by plaintiff, the Court will
consider the filing of one of the following as an appropriate response to this OSC on or
before the above date:

         1)       Answer to Complaint; or
         2)       Plaintiff's Application for Default (Fed. R. Civ. P. 55(a)), and Proof of
                  Service of summons and complaint.

       It is the plaintiff's responsibility to respond promptly to all Orders and to prosecute
the action diligently, including filing proofs of service and stipulations extending time to
respond. If necessary, the plaintiff must also pursue Rule 55 remedies promptly upon the
default of any defendant. All stipulations affecting the progress of the case must be
approved by the Court. See Local Rule 8-3. No oral argument on this matter will be
heard unless ordered by the Court. The Order will stand submitted upon the filing of a
responsive document on or before the date upon which a response is due.

///



CV 90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 1 of 2
   Case 5:20-cv-00946-WDK-JC Document 12 Filed 08/06/20 Page 2 of 2 Page ID #:41

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

 Case No.       ED CV20-946 WDK (JCx)                                Date   August 6, 2020
 Title          G & G Closed Circuit Events, LLC v. Salvador Zavala Cortes, et al

 Plaintiffs’ counsel is ordered to serve this minute order on all defendants within 48
                           hours from the date of this order.

IT IS SO ORDERED.
                                                    Initials of Preparer          SMO




CV 90 (06/04)                        CIVIL MINUTES - GENERAL                            Page 2 of 2
